DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	This Office Action is in response to the Amendment filed on 08/31/2021.

	Applicant's cooperation in correcting the informalities in the drawings is appreciated.  Applicant's cooperation in amending the claims to overcome the claim objections relating to informalities claim language is also appreciated.

	Status of Claims:
		Claim 19 was amended.

	Drawings:
		The Amendment to Drawings, filed on 08/31/2021, has been accepted.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1, 5-7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dion (Patent Number 8,549,854 B2) in view of Krug et al. (Pub. Number US 2014/02330430 A1).
Dion discloses (Re. Cl. 1) a two-stroke cycle, uniflow-scavenged, opposed-piston engine (49), comprising: 
one or more cylinders (50), each cylinder comprising a bore (52), longitudinally- separated exhaust and intake ports (54 and 56), and a pair of pistons (60 and 62) disposed in the bore for opposing movements therein, in which movement of a first piston of the pair of pistons controls the exhaust port and movement of the second piston of the pair of pistons controls the intake port (See Figure 3); 
a supercharger (110) disposed in fluid communication with the intake ports (56) to provide a continuous positive pressure differential from the intake ports (56) to the exhaust ports (54) so as to maintain a unidirectional flow of gas from the intake ports to the exhaust ports during two-stroke operation of the engine; 
a turbocharger (120) including a compressor (122) in fluid communication with the supercharger (110) (See Figures 3 and 4);
(Re. Cl. 5) an EGR loop (131, 133) operable to circulate a portion of the exhaust gasses to the charge air channel (126) (See Figure 3 and 4);
(Re. Cl. 6/5) the EGR loop comprising one or more of a low pressure EGR loop (133) upstream of the sequential turbocharger, a mid-pressure EGR loop between the first and second turbochargers, and a high pressure 
(Re. Cl. 7) a recirculation channel (148) coupling an outlet (Not Numbered) of the supercharger (110) to an inlet (Not Numbered) of the supercharger (110); and 
a supercharger recirculation valve (139) in the recirculation channel (148); and 
(Re. Cl. 16/15) an EGR loop (131) having an inlet (Not Numbered) in the exhaust channel upstream of an inlet of the turbine (121) of the second turbocharger (121, 122) and having an outlet (Not Numbered) in the charge air channel downstream of the compressor of the second turbocharger (122) (See Figure 4).  
  However, Dion fails to disclose (Re. Cls. 1, 5, 15 and 16) the turbocharger being a sequential turbocharger, its structural details, and its connectivity.
Krug teaches that it is conventional in the art of turbocharged internal combustion engines, to utilize (Re. Cl. 1) a sequential turbocharger (Not Numbered), including:
 a first turbocharger (38, 40; 238, 240) and a second turbocharger (32, 36; 286, 288), each of the turbochargers (38, 40; 238, 240 and 32, 36; 286, 288) including a turbine (40; 36 and 240; 288) and a compressor (32, 36 and 238, 286) (See Figures 2 and 8), in which the compressors (32, 36 and 238, 286) of the first and second turbochargers  (38, 40; 238, 240 and 32, 36; 286, 288) are arranged in series with the supercharger (232) such that the compressor of the first turbocharger (238) is in fluid communication with the compressor of the second turbocharger (286, 288) and the compressor (286) of the second turbocharger (286, 288) is in fluid communication with the supercharger (232), and the turbines (40; 36 and 240; 288)  of the first and second turbochargers (38, 40; 238, 240) and 32, 36; 286, 288)  are arranged in series with the exhaust ports (28) such that the turbine of the second turbocharger (288) is in fluid communication with the exhaust ports (28) and the turbine (240) of the first turbocharger (238, 240) is in fluid communication with the turbine (288) of the second turbocharger (286, 288) (See Figures 2 and 8); 
a compressor bypass valve (296) associated with the second turbocharger (286, 288) and disposed in parallel with the compressor (286) of the second turbocharger (286, 288), the compressor bypass valve (296) having a closed setting that causes pressurized air from the compressor (238) of the first turbocharger (238, 240) to pass through the compressor (286) of the second turbocharger (286, 288) and an open setting that directs pressurized air from the compressor (238) of the first turbocharger (238, 240) past (Read as bypath/bypassing) the compressor (286) of the second turbocharger (286, 288) to an inlet of the supercharger (232) (See Figure 8); and 
a turbine bypass valve (308) associated with the second turbocharger (286, 288) and disposed in parallel with the turbine (288) of the second turbocharger (286, 288), the turbine bypass valve (308) having a closed setting that causes exhaust gasses from the exhaust ports ACHATESPOWER3 ACHP2028US PRELU MAMEN DMENT(28) to pass through the turbine (288) of the second turbocharger (286, 288) and an open setting that directs exhaust gasses from the exhaust ports (28) past (Read as bypath/bypassing) the turbine  (288) of the second turbocharger (286, 288) to the turbine (240) of the first turbocharger (238, 240) (See Figure 8, Paragraph [0063]);and
(Re. Cl. 5/1) a charge air channel (716) including the series arrangement of the compressors (238, 286) of the first and second turbochargers (238, 240; 286, 288) and the supercharger (232) which is operable to generate charge air for provision to the intake ports (via 22) (See Figure 8);
(Re. Cl. 15) a compressor bypass valve (52) associated with the first turbocharger (38, 40) and disposed in parallel with the compressor (38) of the first turbocharger (38, 40, the compressor bypass valve (52) having a closed setting that causes unpressurized fresh air from an air inlet to pass through the compressor (38) of the first turbocharger (38, 40) and an open setting that directs the unpressurized fresh air past the compressor (38) of the first turbocharger (38, 40) (See Figure 5); and, 
a turbine bypass valve (72) associated with the first turbocharger (38,40) and disposed in parallel with the turbine (40) of the first turbocharger (38, 40), the turbine bypass valve (72) having a closed setting that causes exhaust gasses to pass through the turbine (36) of the second turbocharger (32, 36) and an open setting that directs exhaust gasses past the turbine (40) of the first turbocharger (38, 40) (See Figures 5 and 8).  
(Re. Cl. 16/15) a charge air channel (416 or 716) including the series arrangement of the compressors (38; 36 or 238; 286) of the first and second turbochargers (38, 40; 32, 36 or 238, 240; 286, 288) and the supercharger to generate charge air for provision to the intake ports (via 22); an exhaust channel (24 or 224) including the series arrangement of the turbines (36; 40 or 288; 240) of the first and second turbochargers (38, 40; 32, 36 or 238, 240; 286, 288) to transport exhaust from the exhaust ports (via 28) (See Figures 5 and 8).ACHP2028USPRELIMAMENDMENT
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the turbocharger being a sequential turbocharger, its structural details, and its connectivity,  as taught by Krug , to improve the performance efficiency of the Dion two-stroke cycle, uniflow-scavenged, opposed-piston engine, since the use thereof would have provided optimal temperature of the air  and a volumetric air flow rate being delivered into the engine during all modes of operation and at altitude.

Claims 2-4 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dion (Patent Number 8,549,854 B2) in view of Krug et al. (Pub. Number US 2014/02330430 A1), and further in view of Guggenberger et al. (Pub. Number US 2011/0253112 A1).
Regarding Claims 2-4 and 8-10, the modified Dion device discloses in the invention as recited above; and further disclose (Re. Cls. 3/2 and 9/8) a charge air channel (716) including the series arrangement of the compressors (238, 286) of the first and second turbochargers (238, 240; 286, 288) and the supercharger (232) which is operable to generate charge air for provision to the intake ports (See Figure 8 of Krug); and an EGR loop (131, 133) operable to circulate a portion of the exhaust gasses to the charge air channel (126) (See Figures 3-4 of Dion);
(Re. Cls. 4/3 and 10/9) the EGR loop comprising one or more of a low pressure EGR loop (131), a mid-pressure EGR loop , and a high-pressure EGR loop (133) (See Figures 3-4 of Dion).
However, the modified Dion device fails to disclose (Re. Cls. 2/1 and 8/7) the first turbocharger being a low pressure turbocharger and the second turbocharger being a high pressure turbocharger.
Guggenberger teaches that it is conventional in the art of internal combustion engines having multi-stage turbochargers, to utilize (Re. Cls. 2/1 and 8/7) the first turbocharger (3, 17) being a low pressure turbocharger and the second turbocharger (4, 16) being a high pressure turbocharger (See Paragraphs [0022] and [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the first turbocharger being a low pressure turbocharger and the second turbocharger being a high pressure turbocharger, as taught by  Guggenberger, to improve the performance efficiency for the modified Dion two-stroke cycle, uniflow-scavenged, opposed-piston engine, since the use thereof the air device would have delivered a sufficient compressed air flow to the engine.
Regarding Claims 11-14, the modified Dion device discloses in the invention as recited above; and further disclose (Re, Cl. 11) a programmed engine control unit (ECU) (149) coupled to control settings of the turbine bypass valve (144), and the supercharger recirculation valve (139) (See Figure 4, Column 9, lines 36-41 of Dion); 
(Re. Cl. 13/12) an EGR loop (131, 133) operable to circulate a portion of the exhaust gasses to the charge air channel (126) (See Figures 3-4 of Dion); and 
(Re. Cl. 14/13) the EGR loop comprising one or more of a low pressure EGR loop (131), a mid-pressure EGR loop , and a high-pressure EGR loop (133) (See Figures 3-4 of Dion).
However, the modified Dion device fails to disclose (Re. Cl. 11) a programmed engine control unit (ECU) and its control in response to engine speed and intake port pressure, (Re. Cl. 12/11) the first turbocharger being a low pressure turbocharger and the second turbocharger being a high pressure turbocharger; and (Re. Cl. 13/12) structural details of connectivity of charge air channel.
Krug teaches that it is conventional in the art of turbocharged internal combustion engines, to utilize (Re. Cl. 11) a programmed engine control unit (ECU) (74) coupled to control settings of the compressor bypass valve (in response to engine speed and intake port pressure (See Figures 1-2 and 8, Paragraph [0032]); and (Re. Cl. 13/12) a charge air channel (716) including the series arrangement of the compressors (238, 286) of the first and second turbochargers (238, 240; 286, 288) and the supercharger (232) which is operable to generate charge air for provision to the intake ports (See Figure 8).
Additionally, Guggenberger teaches that it is conventional in the art of internal combustion engines having multi-stage turbochargers, to utilize (Re. Cls. 12/11) the first turbocharger (3, 17) being a low pressure turbocharger and the second turbocharger (4, 16) being a high pressure turbocharger (See Paragraphs [0022] and [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a programmed engine control unit (ECU) and its control in response to engine speed and intake port pressure and structural details of connectivity of charge air channel, as taught by Krug; as well as, the first turbocharger being a low pressure turbocharger and the second turbocharger being a high pressure turbocharger, as taught by Guggenberger to improve the performance efficiency of the Dion two-stroke cycle, uniflow-scavenged, opposed-piston engine, since the use thereof would have provided optimal temperature of the air  and a volumetric air flow rate being sufficiently delivered into the engine during all modes of operation and at altitude.

Claims 17/1, 18/5, 19/7 or 19/17, and 20/15 are rejected under 35 U.S.C. 103 as being unpatentable over Dion (Patent Number 8,549,854 B2) in view of Krug et al. (Pub. Number US 2014/02330430 A1), and further in view of any one of Grand et al. (Pub. Number WO 2015/004497 A1), Stegmaier et al. (Pub. Number US 2012/0144825 A1) and Xin et al. Patent Number 8,281,587 B2).
 The modified Dion device discloses in the invention as recited above; and further discloses an exhaust channel (30; 230) including the series arrangement of the turbines (40, 36; or 240, 288)  of the first and second turbochargers (38, 40; 238, 240 and 32, 36; 286, 288)  (See Figures 2, 5, and 8 of Krug).
However, the modified Dion device fails to disclose one or more after treatment devices downstream of the turbine of the first turbocharger.
Grand/Stegmaier/Xin teaches that it is conventional in the art of turbocharged internal combustion engines, to utilize one or more after treatment devices (28 of Grand; 38 of Stegmaier; 546 of Xin) downstream of the turbine (34” of Grand; 32 of Stegmaier; 509 of Xin) of the first turbocharger (34”, 36” of Grand; 28 of Stegmaier; 507 of Xin) (See Figures 1-2 of Grand; Figure 1 of Stegmaier; Figures 1-3 of Xin).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized one or more after treatment devices downstream of the turbine of the first turbocharger, as taught by Grand/Stegmaier/Xin, to reduce exhaust emissions for the modified Dion two-stroke cycle, uniflow-scavenged, opposed-piston engine.

Response to Arguments
Applicant's arguments filed on 08/31/2021 have been fully considered but they are not persuasive. Accordingly, Claims 1-20 are sustained.

a. Claims 1, 5-7, and 15-16 are rejected for obviousness over US 8,549,854 ("Dion") in view of US 201410230430 ("Krug").
In response to the Applicant’s arguments, set forth on Pages 8-11, Applicant asserts that the person of ordinary skill in the art would find no motivation in any of Krug’s embodiments to modify Dion by replacing the single stage turbocharger with a sequential turbocharger.
The examiner respectfully disagrees with the applicant, since the substitution of a turbocharger being a sequential turbocharger as shown in Krug for the single stage turbocharger as shown in Dion would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the turbocharger being a sequential turbocharger as shown in Krug would have yielded predictable results of providing optimal temperature of the air and a volumetric air flow rate being delivered  into the engine during all modes of operation and at attitude. 
Accordingly, the rejection of Claims 1, 5-7, and 15-16 are rejected for obviousness over US 8,549,854 ("Dion") in view of US 201410230430 ("Krug") should be sustained.

b. Claims 2-4 and 8-14 are rejected for obviousness over Dion in view of Kruq and further in view of US 201110253112 ("Guggenberqer"). 
In response to Applicant’s arguments, set forth on Page11, Applicant asserts that this rejection depends on modification of Dion by Krug as set out in the rejection of claims 1, 5-7, and 15-16, it is traversed for the same reasons as that rejection, with the additional observation that Guggenberger does not rectify the deficiencies of Dion/Krug. Accordingly, claims 2-4 and 8-14 are non-obvious over Dion in view of Krug and further in view of Guggenberger, at least because of their dependency from claim 1. 
Claims 1, 5-7, and 15-16 have been rejected as being set forth above; therefore, claims 2-4 and 8-14 are obvious over Dion in view of Krug and further in view of Guggenberger should be sustained, at least because of their dependency from claim 1.

c. Claims 17/1 18/5, 19/7 or 19/17, and 20/15 are rejected for obviousness over Dion in view of Krug and further in view of any one of WO 2015/004497 ("Grand"), US 201210144825 ("Stegmaier"), and US 8,281,587 ("Xin"). 
In response to Applicant’s arguments, set forth on Page11, Applicant asserts that this rejection depends on modification of Dion by Krug as set out in the rejection of claims 1, 5-7, and 15-16, with the additional observation that not one of Grand, Stegmaier, and Xin rectifies the deficiencies of Dion/Krug. Accordingly, claims 17/1, 18/5, 19/7 or 19/17,  and 20/15 are non-obvious over Dion in view of ACHATESPOWER11ACHP2028USC1AMENDMENT Krug and further in view of any one of Grand, Stegmaier, and Xin, at least because of their dependency from claim 1. 
Claims 1, 5-7, and 15-16 have been rejected as being set forth above; therefore, claims 17/1, 18/5, 19/7 or 19/17, and 20/15 are obvious over Dion in view of Krug and further one of Grand, Stegmaier, and Xin should be sustained, at least because of their dependency from claim 1.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Flohr (Patent Number US-9200578-B2) relates to the turbocharged air, pre-compressed via the two stage turbocharging process, which is fed to the internal combustion engine, post-compressed via a compressor as a third turbocharging stage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746
September 13, 2021